Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00158-CV

                              Amanda WOOD and Christopher Wood, Jr.,
                                         Appellants

                                                    v.

                             Katrina FULLER and Family Endeavors, Inc.,
                                           Appellees

                      From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2021CI05542
                          Honorable Cathleen M. Stryker, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: June 30, 2021

DISMISSED

           On May 26, 2021, the trial court clerk filed a notification of late record, stating that the

appellants have failed to pay or make arrangements to pay the fee for preparing the clerk’s record.

We, therefore, ordered appellants to provide written proof to this court by June 11, 2021, that either

(1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee; or (2)

appellants were entitled to appeal without paying the clerk’s fee. We warned that if appellants

failed to respond within the time provided, this appeal would be dismissed. See TEX. R. APP. P.

37.3(b) (allowing dismissal of appeal if clerk’s record is not filed due to appellant’s fault); see also
                                                                                    04-21-00158-CV


TEX. R. APP. P. 42.3(c) (allowing dismissal of appeal if appellant fails to comply with an order of

this court). Appellants failed to respond. Therefore, we dismiss this appeal. See TEX. R. APP. P.

37.3(b); see also TEX. R. APP. P. 42.3(c).

                                                 PER CURIAM




                                               -2-